Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are amended and pending. Claims 1-4 are presented for this examination.  Claims 5-15 are withdrawn. 
Status of Previous Rejections
112 2nd paragraph rejections of claims -14 are withdrawn in view of amendment of claims 1-4.
Objections of claims 1 and 4 are withdrawn in view of amendment of claims 1 and 4.
All art rejections are maintained from previous office action of 01/26/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jin (US 20170349983 from IDS 04/23/2021).
As for claims 1 and 3-4, Jin discloses a high strength high Mn steel produced by hot rolling (paragraph [0054] last five lines) and formed into a predominantly or substantially austenitic plate (paragraph [0057]), Table 2 Steel EM503 (paragraph [0167]) has C, Si, Mn, Cr, Ti, Cu and N all within presently claimed compositions ranges as illustrated in Table 1 below except Nb and N.  However, broad ranges of Nb (paragraph [0070]) and N (paragraph [0106]) overlap instant claim 1 required Nb and N ranges as illustrated in Table below as well. 
Regarding instant claim 3 required impact toughness at -196 C, Tables 3 and 4 (paragraph [0168]) discloses Steel EM503 (Table 3) has impact toughness at -196 as 73.2 J, YS at room temperature (Table 4) as 618 MPa and uniform elongation of 61% at room temperature (Table 4).    Hence, Steel EM503’s impact toughness, YS and EL are all within presently claimed ranges.
Regarding instant claim 1 required relationship formula (1) and (2), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, using C, Mn and Al from Table 1 below, claimed relational Formula 1 value is calculated to be 83 which is within claimed 70-95.  Using Cr and Nb value from Table 1 below, claimed relational Formula 2 value is calculated to be 8.26 which is also within claimed 4-9.   
Regarding microstructure, the fact Jin broadly discloses it is predominantly or substantially in the austenitic phase. (paragraph [0157]) having a refined austenite grain size of 100 microns or less and more preferably 30 micron or less. (paragraph [0064]) suggests instant claimed austenite fraction of 97% or more as required by instant claims 1 and 4, overlaps instant claim 1 required austenite grain size.  In addition, Steel EM503 suggests 100% austenite and 0% carbide.
Regarding carbide %, Jin expressly discloses reheating temperature is sufficient to dissolve substantially all the carbide (paragraph [0057]) and carbide precipitates fraction is 2% volume or less. (paragraph [0073]) meets instant claimed carbide fraction 3% or less.
Regarding carbide size,  in view of Jin’s reheating temperature dissolve substantially all the carbide and Jin’s Steel EM503 ‘s alloy compositions meeting both formula (1) and (2),  it is reasonable to expect Jin’s Steel EM503 would have instant claimed carbide size.  In addition, Steel EM503 suggests 0% carbide.  Hence, carbide size 0.5 micron is expected.

  Table 1
Element
Applicant
(weight %)
Jin et al.
(weight %)
Steel EM503
Table 2
overlap
(weight %)
C
0.35-0.65
0.611
0.611
Si
0.01-0.4
0.138
0.138
Mn
13-26
18.03
18.03
Ti
0.01-0.3
0.021
0.021
                  B
<=0.01
0
0
Al
<=4
0
0
                  Cr
1-6
3.01
3.01
P
<=0.05
0
0
S
<=0.02
0
0
N
<=0.01
0.015
0.01-1
Cu
0.01-2
0.5
0.5
Nb
0.001-0.015
0.023
0-10


As for claim 2, it is rejected for the same reasons set forth in the rejection of claim 1 above regarding carbide size.
Response to Argument
In response to applicant’s argument on 04/25/2022 that alloy compositions of claim 1 require formula (1) and (2) and Jin does not disclose formulas (1) and (2), argument is not persuasive because Jin’s Steel EM503‘s alloy compositions meet both formula (1) and (2) as indicated in the current rejections of claim 1.     Hence, in view of applicant admitted on the record that formula (1) and (2) are to control the carbide size by controlling the relation of alloy composition, it is reasonable to expect Jin’s Steel EM503 is expected to have claimed carbide size.
In response to argument that Jin does not disclose the technical aspect to control the size of carbide by controlling the relation of alloy composition, argument does not commensurate with the scope of claim 1 which is directed to a product, not a process of controlling the size of carbide by controlling the relation of alloy composition.  Second, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the instant case, examiner has demonstrated prior art’s Inventive Example EM503 meeting both formula (1) and (2).
In response to argument that composition of claim 1 is basically distinguished from that of Jin in the light of Nb content and one skill in the art would not have arrived at the composition and at least formula (2) based on Jin with a reasonable expectation of success, argument is not persuasive because Jin’s Steel No EM503 has Nb=0.0223 which is close to claimed upper limit 0.015% and Jin’s broad range of Nb is 0-10% (paragraph [0070]) which overlaps claimed Nb ranges.  Hence, prima facie case of obviousness is established due to overlapping and closeness absent criticality of Nb.   Second, using Jin’s Nb= 0.023% and Cr=3.01% in Steel EM503 (Table 2), relation formula 2 is calculated to be 8.26 which is within claimed 4-9 range.  Hence, a reasonable expectation of success is obtained.
In response to argument that Jin does not disclose two steps hot rolling process as taught in the present application, argument does not commensurate in scope of claim 1 which is direct to product, not a process.   Second, criticality of reduction ratio in the non-recrystallization region on the claimed carbide size is not demonstrated.   Third, instant claimed carbide size is inherently present due to Jin’s alloy compositions meeting both formula (1) and (2) in view of applicant’s admission on the record that meeting formula (1) and (2) would necessarily achieve claimed carbide size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733